19-36398-cgm     Doc 32     Filed 01/30/20 Entered 01/30/20 18:16:52             Main Document
                                         Pg 1 of 1




                  FETZKO LAW OFFICES, P.C.
                           Brian Fetzko, Esq. - Admitted NY & NJ


  12 Evergreen Drive                                    Tel: (845) 775-4363
  Suite 102                                             Fax: (845) 913-9492
  Middletown, NY 10940                                  Email: bfetzko@fetzkolaw.com

  January 30, 2020

  Honorable Cecelia G. Morris
  Chief United States Bankruptcy Court Judge
  Southern District of New York
  355 Main Street
  Poughkeepsie, New York 12601

         Re:     Corey Cornell James Glover
                 Bankruptcy Case No: 19-36398

  Dear Judge Morris:

           I am counsel of record to Debtor, Corey Cornell James Glover. Please allow this
  letter to serve as a loss mitigation status report in the above matter. The secured creditor
  served its Loss Mitigation Affidavit on November 11, 2019. I have instructed Debtor to
  provide my office with documents and information related to the the secured creditor's
  request. To date, I have not received any documents from Debtor.

         Please do not hesitate to contact my office should the court have any questions or
  concerns.

  Very truly yours,

  /s/ Brian Fetzko

  Brian Fetzko, Esq.
